Citation Nr: 1007654	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-32 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type 
II (DM).  


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel











INTRODUCTION

The Veteran served on active duty from June 1979 to November 
2002. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, which denied the above 
claim.  When this claim was originally before the Board in 
January 2008, it was remanded for further development. 


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's DM 
was not present in service and is not related to service or 
to an incident of service origin.


CONCLUSION OF LAW

The criteria for service connection for DM have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in April 2004 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  In light of the denial 
of the Veteran's claim for service connection, no disability 
rating or effective date can be assigned, so there can be no 
possibility of prejudice to the Veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the RO has obtained the Veteran's 
service and VA treatment records, provided him with a three 
VA examinations, and obtained a VA medical opinion.  See 
38 C.F.R. § 3.159(c).  There is no indication from the claims 
file that the Veteran has sought private treatment for his 
DM, and accordingly, no such records could be obtained.  The 
duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran contends that his DM was incurred during, or 
caused by, his military service.  Specifically, the Veteran 
contends that his currently diagnosed DM is related to his 
elevated blood sugar readings during service and his impaired 
glucose tolerance, which was diagnosed within a year of 
separation from service.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection on the merits, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  A Veteran may be granted service 
connection for any disease initially diagnosed after 
discharge, but only if all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, certain chronic disabilities, including DM, may 
be presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.  However, as discussed below, because 
there is no competent evidence showing that the Veteran's DM 
was manifest to a degree of 10 percent or more during the 
first year following separation from service, service 
connection on a presumptive basis is not warranted in this 
case. 

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Because it is undisputed that the Veteran had elevated 
fasting blood sugar (FBS) readings during service, and has 
subsequently been diagnosed with a DM, the Board will focus 
on the evidence that pertains to whether the Veteran's DM is 
related to his military service.  See Newhouse v. Nicholson, 
497 F.3d 1298 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  

In this case, the evidence of record does not show that the 
Veteran's DM had its onset during active service or is 
otherwise related to service.  Service treatment records are 
negative for a finding of DM and the Veteran does not contend 
otherwise; rather, as noted above, the Veteran contends that 
his DM is related to the high glucose readings he had during 
service.  In this regard, the Board notes that in January 
1989, the Veteran's glucose reading was 132, which was noted 
to be high, as according to the treatment record, a normal 
reading would be between 75 and 110.  In May 1991, the 
Veteran's FBS was 126.  Additionally, in April 2002, the 
Veteran's FBS reading was 117, which the doctor noted was 
elevated.  During follow-up treatment in May 2002, the doctor 
noted the Veteran's elevated reading the previous month, as 
well as his family history of DM, and recommended that the 
Veteran be placed on a diet.  Later that month, the Veteran's 
FBS was 110, and in July 2002, his FBS reading was 104.  In 
July 2002, a doctor reported that the Veteran had a history 
of borderline FBS readings, and indicated that although he 
was "currently ok," he had an increased risk of DM.  

Further, the evidence of record reveals that the Veteran was 
not diagnosed with DM until March 2004, 16 months following 
separation from service, and no competent medical opinion has 
linked this condition to his military service.  In this 
regard, the Board notes that the Veteran was afforded a VA 
examination in February 2003 to assess whether he had DM, and 
if so, whether it was related to service.  At the outset of 
the examination report, the examiner indicated that she had 
reviewed the Veteran's claims file, noting that he had 
elevated FBS readings in service, including a reading of 132 
in February 1989, 126 in May 1991, and 117 in April 2002.  
Additionally, the Veteran reported that he had been found to 
have elevated blood sugar in April 2002, for which he was 
placed on the Atkins diet and which was attributed to him 
being overweight.  The Veteran also reported a strong family 
history of DM.  Based on diagnostic testing, which revealed a 
current blood sugar reading of 122, and the results of her 
examination, the examiner diagnosed the Veteran with impaired 
glucose tolerance.  The examiner also indicated that, insofar 
as the Veteran did not have DM, no "date of onset" was 
applicable.   

In April 2003, the Veteran sought follow-up treatment for his 
elevated blood sugar reading at the February 2003 VA 
examination.  The doctor assessed the Veteran as having 
glucose intolerance, and educated him on the lab results and 
his diet.  Subsequently, in March 2004, the Veteran underwent 
a two-hour glucose tolerance test, which revealed a glucose 
reading of 230.  The doctor reported that the test results 
revealed that the Veteran was glucose intolerant, and went on 
to diagnose the Veteran with DM (de novo).  She also educated 
him on diet modification and referred him to the DM education 
program.  The Veteran has since undergone regular VA 
treatment for his DM.  

In May 2004, the Veteran was afforded another VA examination 
by the same examiner that performed the February 2003 
examination.  The examiner reported that the Veteran had 
undergone a two-hour glucose tolerance test in March 2004, 
which had revealed an elevated glucose reading of 230.  The 
examiner noted that, following the March 2003 glucose 
testing, the Veteran had been provided with a de novo 
diagnosis of DM and was referred to a nutritionist.  At the 
time of the May 2004 examination, the Veteran's blood sugar 
reading was 116.  Based on the results of her examination, 
the examiner diagnosed the Veteran with DM, de novo.  

In compliance with the Board's January 2008 remand, in July 
2008, the Veteran was afforded a third VA examination.  At 
the outset, the examiner noted that she had reviewed the 
Veteran's claims file, noting that the Veteran's service 
treatment records revealed multiple blood glucose test 
results demonstrating impaired fasting glucose, but that the 
Veteran was never started on treatment other than being 
advised to lose weight and change his diet.  The examiner 
also noted that the Veteran's diagnosis of DM was first 
confirmed in 2004, after a two-hour glucose test revealed a 
FBS reading of over 200.  The Veteran was then started on 
Metformin, and in 2005, Glyburide was added.  The examiner 
noted that the doses for both medications had since been 
increased over the years, and insulin had recently been 
added.  Based on her careful review of the claims folder and 
her examination of the Veteran, the examiner provided the 
opinion that the Veteran's DM did not begin during military 
service or within a year of separation from service, but 
rather, had its onset more than a year following separation 
from service.  In this regard, the examiner reported that 
while the Veteran was diagnosed with impaired glucose 
tolerance during and after military service, he had not been 
diagnosed with DM during service.  Moreover, the examiner 
noted that there was no clear evidence of DM until March 
2004.  

Finally, in July 2009, an addendum opinion regarding the 
etiology of the Veteran's DM was obtained from the VA 
examiner that had conducted the February 2003 and May 2004 
examinations.  At the outset of the opinion, the VA examiner 
indicated that she had reviewed the Veteran's claim's file, 
noting that the Veteran had been diagnosed with impaired 
glucose tolerance during service, but was not diagnosed with 
DM until 2004, after he met the established criteria for a 
diagnosis of DM.  In this regard, the examiner stated that a 
diagnosis of DM is determined by specific criteria 
established by medical literature, and is based on FBS 
results or a two-hour glucose blood test, rather than being 
clinically diagnosed.  The examiner went on to state that 
"impaired glucose tolerance" and "DM" are different 
medical conditions, differentiated by specific criteria 
established by the medical literature.  Finally, the examiner 
concluded that it was not at least as likely as not that the 
Veteran's DM had its onset during active service or within 
one year of the Veteran's November 2002 separation from 
service.  

The Board acknowledges that the Veteran had elevated FBS 
readings during service and was diagnosed with impaired 
glucose tolerance within a year of separation from service; 
however, there is no competent medical evidence of record 
showing a nexus between the elevated FBS readings and 
impaired glucose tolerance, and his currently diagnosed DM.  
Rather, after carefully reviewing the Veteran's claims file, 
including records indicating that he had been diagnosed with 
impaired glucose tolerance during and after military service, 
and examining the Veteran, the July 2008 VA examiner 
specifically found that his DM did not begin during military 
service or within a year of separation from service, but 
rather, had its onset more than a year following separation 
from service.  Similarly, in July 2009, the February 2003/May 
2004 VA examiner provided the opinion that it was not at 
least as likely as not that the Veteran's DM had its onset 
during active service or within one year of the Veteran's 
November 2002 separation from service, and provided a 
rationale for this opinion.  Because the assessments of the 
VA examiners constitute the only competent medical evidence 
of record addressing the onset of the Veteran's DM, the Board 
finds that the preponderance of the evidence is against the 
claim, and thus, service connection for DM must be denied.  

In reaching this determination, the Board does not question 
the sincerity of the Veteran's belief that his DM is related 
to his elevated FBS readings during service.  However, he has 
submitted no competent medical evidence or opinion to 
corroborate this contention, and as a lay person, he is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions because such matters 
require medical expertise.  See 38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

For the reasons and bases provided above, the Board finds 
that the preponderance of the evidence is against the claim.  
The evidence in this case is not so evenly balanced so as to 
allow for application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. § 5107.  
Therefore, the Veteran's claim for service connection for DM 
is denied.  


ORDER

Service connection for diabetes mellitus is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


